Citation Nr: 1610865	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-13 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right eye blindness

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral ankle strain.

4.  Entitlement to a rating in excess of 20 percent for bilateral pes planus.

5.  Entitlement to a compensable rating for hallux rigidus of the right foot.

6.  Entitlement to a compensable rating for hammertoes of the right foot.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2010 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a video conference hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for right eye blindness was developed for this appeal as from a claim to reopen.  A June 2009 rating decision had denied service connection for right eye blindness.  However, the Board construes the Veteran's October 2009 statement as a timely notice of disagreement with that determination and, accordingly has characterized the issue as stated above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that at the videoconference hearing the Veteran testified that he has been treated for the disabilities at issue at the Central Alabama Health Care System, and at a VA facility in Atlanta Georgia.  Records of VA treatment are constructively of record; as they are alleged to be pertinent, they must be secured.   

On October 2009 VA examination, the Veteran reported he had problems with his ankles and left knee from marching and physical training in service.  He was seen for right knee and left ankle complaints in service.   The diagnoses were left knee strain and bilateral ankle strain.  It may reasonably be conceded that he participated in marches and physical training in service.  In view of the foregoing, a VA examination to ascertain the etiology of his left knee and bilateral ankles disabilities is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection for a right eye disability was denied on the basis that such disability was not shown.  VA outpatient treatment records show that in May 2012, it was noted that the Veteran had a right eye retinal detachment.  He alleges that he was told that the detachment was due to eye trauma.  He asserts that the only eye trauma he ever sustained was during a training exercise in May 1979.  His claimed theory of entitlement must be addressed.

In June 2009, the RO granted service connection for pes planus with callouses, scar from bunionectomy, hallux valgus and hammertoes (right foot condition), rated 20 percent.  In February 2010, the RO granted service connection for left foot pes planus, rated 0 percent.  In May 2011, the RO assigned a 20 percent rating for bilateral pes planus; 0 percent for hallux rigidus of the right foot; and 0 percent for right foot hammertoes.  The Veteran was most recently examined for his bilateral foot condition in June 2011.  At that time it was noted that he had moderate to severe pes planus of each foot.  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination to assess the severity of his pes planus and other disabilities of the right foot is necessary.

The Veteran also testified that he receives Social Security Administration (SSA) disability benefits.  Records pertaining to the award have not been associated with hiss VA record.  SSA records are constructively of record, and VA is required to secure them unless it is determined that they are not relevant.  As the Board is unable to find at this time that the Veteran's SSA records are not relevant, they must be sought.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The issue of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration of that issue must be deferred pending resolution of the other claims.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for each disability on appeal, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified, to specifically include complete records of all VA evaluations and treatment he has received for the disabilities at issue through the Central Alabama Health Care System and at the VA facility in Atlanta, Georgia.

2.  The AOJ should obtain from SSA their decision awarding the Veteran disability benefits and all medical records considered in conjunction with that determination.    

3.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the etiology of his bilateral ankle and left knee disabilities and the severity of his service connected pes planus.  The entire record should be reviewed by the examiner in conjunction with the examination.  Upon review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:  

(a) Please identify by diagnosis each right and left ankle and left knee disability found.

(b) Please identify the likely etiology of each ankle and left knee disability diagnosed.  (i) Specifically is the diagnosed disability at least as likely as not (a 50% or better probability) etiologically related to the Veteran's service/complaints pertaining to those joints therein?  (ii) If not, is it at least as likely as not (a 50% or greater probability) that the diagnosed ankle or left knee disability was caused or aggravated by a service-connected disability (the opinion must address the concept of aggravation) such as pes planus and the various right foot pathology?

(c). Please describe in detail (assess the current severity of) the pathology, symptoms, and related impairment of function associated with the Veteran's bilateral pes planus, right foot hallux rigidus and right foot hammertoes, to include comment on the nature and extent of any related occupational impairment.  

The examiner must include rationale with all opinions, with citation to supporting factual data/medical literature, as deemed appropriate.

4.  The AOJ should also arrange for the Veteran to be examined by an ophthalmologist to ascertain the nature and likely etiology of his right eye disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Upon review of the record and examination of the Veteran the physician should provide opinions that respond to the following:  
(a) Please identify by diagnosis each right eye disability entity found  (i.e., identify all pathology)

(b) Please identify the likely etiology for each right eye disability entity diagnosed?  Specifically, is it at least as likely as not that the disability is related to the Veteran's service, to include as due to trauma sustained therein, as alleged (documented reported or not)?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as deemed appropriate.

5.  The AOJ should then review the record and readjudicate the claims (detailing the pathology, symptoms, and functional impairment on which each separate rating for foot disability is based).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

